Citation Nr: 0804033	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-41 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES
1.  Entitlement to a separate compensable evaluation for the 
service-connected diabetic peripheral neuropathy of the right 
leg.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a shell fragment wound 
(SFW) of Muscle Group XIV of the left thigh.   



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1964 to 
November 1967.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  



FINDINGS OF FACT

1.  In October 2006, prior to the promulgation of a decision 
in this appeal, the veteran withdrew his appeal as to the 
issue of entitlement to a separate compensable evaluation for 
service-connected diabetic peripheral neuropathy of the right 
leg.  

2.  In October 2006, prior to the promulgation of a decision 
in this appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 10 percent 
for service-connected residuals of a SFW of Muscle Group XIV 
of the left thigh.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the veteran for the issue of entitlement to a separate 
compensable evaluation for service-connected diabetic 
peripheral neuropathy of the right leg have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).  

2.  The criteria for withdrawal of the Substantive Appeal by 
the veteran for the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected residuals of a SFW 
of Muscle Group XIV of the left thigh have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 2006 rating decision granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability effective March 23, 2005.  This 
rating decision also granted an increased evaluation of 20 
percent for service-connected diabetes mellitus with 
peripheral neuropathy of the right lower extremity, effective 
November 23, 2005.  

According to an October 2006 statement from the veteran, 
received by VA in February 2007, he wished to withdraw any 
issues that were still on appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

The Board notes that, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal on the increased rating issues on appeal.  

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issues 
of entitlement to a separate compensable evaluation for 
service-connected diabetic peripheral neuropathy of the right 
leg and to an evaluation in excess of 10 percent for service-
connected residuals of a SFW of Muscle Group XIV of the left 
thigh.  

Accordingly, the Board does not have jurisdiction to review 
the appeal on the issues of entitlement to a separate 
compensable evaluation for service-connected diabetic 
peripheral neuropathy of the right leg and to an evaluation 
in excess of 10 percent for service-connected residuals of a 
SFW of Muscle Group XIV of the left thigh, and they are 
dismissed.  



ORDER

The claim of entitlement to a separate compensable evaluation 
for service-connected diabetic peripheral neuropathy of the 
right leg is dismissed.  

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a SFW of Muscle 
Group XIV of the left thigh is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


